Case: 1:18-cv-04542 Document #: 50-5 Filed: 01/10/20 Page 1 of 3 PagelD #:230

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ROWENA DZIUBLA, )
Plaintiff,
Vv. Case No. 1:18-cv-4542
J.C. ANDERSON, INC. and
PETER ERLING JACOBSEN, )
Defendants.

DECLARATION OF TIMOTHY LE

Pursuant to 28 U.S.C. § 1746, I, Timothy Le, hereby declare as follows:

1. I have personal knowledge of the matters set forth herein and ] am competent to
testify as to those matters.

2. On September 18, 2017, I attended “The “Kev” golf outing, which is a golf
fundraiser sponsored by J.C. Anderson, Inc. (“JCA”) m memory of former JCA Chief Financial
Officer Kevin Radoha. “The Kev” was held at River Forest Country Club located in Elmhurst,
Illinois, and it benefitted the family of Kevin Radoha and cancer research. At the time, I was a
ICA employee. I have since left the Company and found other employment.

3. During the golf outing, | was with a group of people on the second hole when Peter
Jacobsen drove up in a golf cart with Jim Schumacher, the Chairman and Co-Owner of JCA. Mr.
Jacobsen is a professional golfer and commentator, and he was the celebrity guest at “The Kev”
that year. Mr. Jacobsen was driving around with Mr. Schumacher to meet the guests and provide
golf imstruction. Then-JCA employee Rowena Dziubla was with the group at that time. I did not
understand Ms. Dziubla to be playing golf that day; rather, she appeared to be driving around in a
golf cart visiting with people on the course. Ms. Dziubla was with our group when Mr. Jacobsen

approached and offered to show us how to hit a chip shot.
]

EXHIBIT

5

 
Case: 1:18-cv-04542 Document #: 50-5 Filed: 01/10/20 Page 2 of 3 PagelD #:231

4, Even though she was not playing golf that day, Ms. Dziubla agreed to receive
instruction from Mr. Jacobsen on how to hit a chip shot. I was standing approximately 10 to 15
feet away from Ms. Dziubla and Mr. Jacobsen when Mr. Jacobsen provided the instriction. There
was nothing obstructing my view of Ms. Dziubla and Mr. Jacobsen.

5. Based on my observations, Mr. Jacobsen provided Ms. Dziubla with typical golf
instruction. | never saw Mr. Jacobsen harmfully or offensively touch Ms. Dziubla. I never saw Mr.
Jacobsen touch Ms. Dziubla’s hips, waist or buttocks. Based on my observations, there is no
question in my mind that Mr. Jacobsen acted appropnately throughout his time with Ms. Dziubla
and with the group as a whole that day.

6. During the time that Mr. Jacobsen was with our group, he told a golf joke. I do not
recal] the joke, but it did not strike me as inappropriate or sexual in nature at the tume. [ recall that
Ms. Dziubla laughed at Mr. Jacobsen’s joke, and I believe the joke was directed at the group as a
whole and not specifically at Ms. Dziubla.

7, It was not until later in the evening that Ms. Dziubla told me that she was upset
with the joke that Mr. Jacobsen told on the golf course. Ms. Dzrubla kept asking me if I thought
the joke was inappropriate, and J told her no. Ms. Dziubla did not say that Mr. Jacobsen harmfully
or offensively touched her. Rather, Ms. Dziubla appeared to be more upset about the joke than any
physical contact between herself and Mr. Jacobsen. This struck me as odd because Ms. Dziubla
has made vulgar comments in the past and I did not understand her to be someone who is easily
offended.

8. 1 was surprised thal Ms. Dziubla made the allegation against Mr. Jacobsen because,
based on my observations, there was nothing that he did or said that day that should have caused
her to be upset. I was shocked that Ms. Dziubla was upset with Mr. Jacobsen because | witnessed
no inappropriate conduct between Ms. Dziubla and Mr. Jacobsen.

2

JCA 001941
Case: 1:18-cv-04542 Document #: 50-5 Filed: 01/10/20 Page 3 of 3 PagelD #:232

9, I worked in the cubicle next to Ms. Dziubla at JCA and frequently interacted with
her at work. In the months leading up to the golf outing, Ms. Dziubla frequently complained about
work and it was my impression that she was not happy working at JCA.

10. I declare under penalty of perjury, that the foregoing is true and correct.

Executed on this 20th day of June, 2019.

LS” bn Af

Timothy Le

 

JCA 001942
